DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is responsive to claims filed on 11/06/2020.  Claims 1-22 are pending and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-16 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama (U.S. 2017/0131552).
Regarding claim 1, Yokoyama teaches: A device configured to enlarge an exit pupil area of a visual optical apparatus (Fig. 1... “a luminous flux diameter expanding element”), the device comprising: 
a diffraction grating configured to output a plurality of diffracted light beams of a plurality of diffraction orders by diffracting an incident light beam (incident-side diffraction grating 11 (first incident-side diffraction grating) in Fig. 1); and 
a waveguide provided on the diffraction grating, the waveguide being configured to form an exit pupil based on a first diffracted light beam among the plurality of diffracted light beams output from the diffraction grating (light guide body 1 in Fig. 1) and to form exit pupil orders based on a second diffracted light beam among the plurality of diffracted light beams output from the diffraction grating ([0037]-[0038]... “[0037] As shown in FIG. 1, a luminous flux diameter expanding element 10 of this exemplary embodiment includes one light guide body 1. In the luminous flux diameter expanding element 10, the light guide body 1 corresponds to a “first light guide body” in the embodiment. The light guide body 1 is a parallel flat plate made of a glass or an optical resin whose refractive index is n. A surface 1a (first surface) of the light guide body 1 is provided with an incident-side diffraction grating 11 (first incident-side diffraction grating) and a surface 1b (second surface) thereof that is parallel to and faces the surface 1a is provided with an exit-side diffraction grating 12 (first exit-side diffraction grating). In the incident-side diffraction grating 11, a plurality of gratings 11a that extend in the x-direction perpendicular to the plane of the drawing are spaced equidistantly in the y-directions from each other. In the exit-side diffraction grating 12, a plurality of gratings 12a that extend in the x-direction perpendicular to the plane of the drawing are spaced equidistantly in the y-directions from each other. In the luminous flux diameter expanding element 10 configured as described above, the incident-side diffraction grating 11 and the exit-side diffraction grating 12 are formed in regions that are superposed when viewed in the direction of an optical axis L. Note that the exit-side diffraction grating 12 is larger in area than the incident-side diffraction grating 11 and, more specifically, the region in which the exit-side diffraction grating 12 has been formed is broader in the mutually opposite y-directions than the region in which the incident-side diffraction grating 11 has been formed. Therefore, the luminous flux diameter expanding element 10 is capable of diffracting a beam L10 (first beam) coming in from the in-coming side diffraction grating 11, propagating the diffracted beam in the opposite y-directions within the light guide body 1 and allowing the beam to go out through the exit-side diffraction grating 12. Therefore, the luminous flux diameter expanding element 10 is capable of exit pupil expanding of the image light made of the beam L10 in the y-directions. The exit pupil expanding herein means acquisition of a plurality of outgoing beams that go out at an angle equal to the incident angle of the incoming beam but from positions different from the incident position of the incoming beam, that is, duplications of a beam with a conserved angle”).

Regarding claim 2, Yokoyama teaches the invention of claim 1 as discussed above. Yokoyama further teaches: wherein the waveguide is further configured to form the exit pupil by outputting, without total reflection, the first diffracted light beam output from the diffraction grating (Fig. 1...output beams of the right side of the light guide body 1 are diffracted at grating 12 to exit the light guide body 1  without total reflection). 

Regarding claim 3, Yokoyama teaches the invention of claim 1 as discussed above. Yokoyama further teaches: wherein the waveguide is further configured to form at least one exit pupil order by totally internally reflecting, at least once, the second diffracted light beam output from the diffraction grating and then outputting the second diffracted light beam ([0054]... “the positive first-order diffracted light L.sub.+1 and the negative first-order diffracted light L.sub.−1 propagate within the light guide body 1 in a total reflection state and exit through the exit-side diffraction grating 12”). 

Regarding claim 4, Yokoyama teaches the invention of claim 3 as discussed above. Yokoyama further teaches: wherein the waveguide is further configured to return the second diffracted light beam to the diffraction grating by totally internally reflecting the second diffracted light beam ([0086]... “grating 11(B) of the blue-light guide body 1(B) ”), wherein the diffraction grating is further configured to diffract the returned second diffracted light beam into a plurality of diffracted light beams ([0085]... “FIG. 5 shows beams in the case C41(B) where light of the shortest wavelength (λcb=0.45 μm) in the wavelength band of the blue light L(B) is incident on the blue-light guide body 1(B) and beams in a case C42(B) where light of the longest wavelength (0.47 μm) in the wavelength band of the blue light L(B) is incident on the blue-light guide body 1(B). FIG. 5 also shows a situation of the case C43(B) combining beams in the case C41(B) where light of the shortest wavelength (λcb=0.45 μm) in the wavelength band of the blue light L(B) is incident on the blue-light guide body 1(B) and beams in the case C42(B) where light of the longest wavelength (0.47 μm) in the wavelength band of the blue light L(B) is incident on the blue-light guide body 1(B)”), and 40wherein the waveguide is further configured to form the exit pupil orders by outputting some diffracted light beams of the plurality of diffracted light beams obtained by diffracting the returned second diffracted light beam and reflecting remaining diffracted light beams of the plurality of diffracted light beams, that are not output, back to the diffraction grating (see the diffracted and exit light beams in  Fig. 5).

Regarding claim 5, Yokoyama teaches the invention of claim 1 as discussed above. Yokoyama further teaches: a first surface on which the diffraction grating is provided (first surface 1a in Fig. 1); and a second surface opposite to the first surface and configured to output the first diffracted light beam to the outside of the waveguide (second surface 1a in Fig. 1). 

Regarding claim 6, Yokoyama teaches the invention of claim 5 as discussed above. Yokoyama further teaches: wherein the waveguide is further configured to additionally form exit pupil orders until all diffracted light beams incident on the second surface are totally internally reflected (Fig. 1). 

Regarding claim 7, Yokoyama teaches the invention of claim 5 as discussed above. Yokoyama further teaches: wherein a number of the exit pupil orders is proportional to a number of times that diffracted light beams of the plurality of diffracted light beams incident on the second surface pass through the second surface (see Figs. 4 and 5). 

Regarding claim 8, Yokoyama teaches the invention of claim 5 as discussed above. Yokoyama further teaches: wherein a distance between the exit pupil orders is proportional to a thickness of the waveguide (Fig. 1... the thickness of the light guide body 1 depicted in Fig. 1 defines the spacing the reflection points of the zig-zag beam paths along the propagation direction and thus the final spacing between the exit beams defining the spacing of the exit pupil orders). 

Regarding claim 10, Yokoyama teaches the invention of claim 1 as discussed above. Yokoyama further teaches: wherein the first diffracted light beam comprises a 0 order diffracted light beam, and wherein the second diffracted light beam comprises at least one of a +1 order diffracted light beam and a -1 order diffracted light beam (Fig. 1; [0040]... “this exemplary embodiment is focused on, of the diffracted light, positive first-order diffracted light L.sub.+1 and negative first-order diffracted light Lsub1 whose diffraction efficiency can be increased. Incidentally, although there also occurs zero-order diffracted light Lsub0, the zeroorder diffracted light Lsub0 does not contribute to pupil expanding and it is preferable to make the zero-order diffraction efficiency low”). 

Regarding claim 11, Yokoyama teaches the invention of claim 10 as discussed above. Yokoyama further teaches: wherein the first diffracted light beam comprises a 0 order diffracted light beam, and wherein the second diffracted light beam comprises at least one of a +1 order diffracted light beam and a -1 order diffracted light beam (Fig. 1; [0042]... “[0042] In order for the positive first-order diffracted light L.sub.+1 and the negative first-order diffracted light Lsub1 to propagate within the light guide body 1 by total reflection, both the diffraction angles of the positive first-order diffracted light L.sub.+1 and the negative first-order diffracted light L.sub.−1 need to be greater than a critical angle that is determined by the refractive index n of the light guide body 1. As shown in the case C11, of the beam L10 incident at the incident angle of +θmax, the diffracted light whose diffraction angle becomes smaller is the negative first-order diffracted light Lsub1. Therefore, if the absolute value of the diffraction angle θsub1 of the negative first-order diffracted light Lsub1 is larger than the critical angle θc, the diffraction angle θsub+1 of the positive first-order diffracted light Lsub+1 is always larger than the critical angle θ”). 

Regarding claim 12, Yokoyama teaches the invention of claim 11 as discussed above. Yokoyama further teaches: wherein the waveguide is further configured to form the first exit pupil order and the second exit pupil order in different directions with respect to the exit pupil provided between the first exit pupil order and the second exit pupil order ([0134]... “Then, light comes into the light guide body 30 through the incident-side diffraction grating 31, propagates in the x-direction (second direction) within the light guide body 30, and is emitted from the exit-side diffraction grating 32 of the light guide body 30 to the eye E. In this process, exit pupil expanding of the light in the vertical direction (x-direction) is accomplished”).

Regarding claim 13, Yokoyama teaches the invention of claim 1 as discussed above. Yokoyama further teaches: wherein the diffraction grating is further configured to diffract light beams that are incident at a predetermined aperture angle or less ([0040]... “Assuming herein that the maximum view angle of a screen defining the size thereof in terms of half angle is θmax, the incident angle of incoming light of an image incident on the incident-side diffraction grating 11 ranges between −θmax and +θmax. Furthermore, this exemplary embodiment is focused on, of the diffracted light, positive first-order diffracted light L.sub.+1 and negative first-order diffracted light L.sub.−1 whose diffraction efficiency can be increased”).

Regarding claim 14, Yokoyama teaches the invention of claim 13 as discussed above. Yokoyama further teaches: wherein the aperture angle is greater than an angle of view of the visual optical apparatus ([0040]... “Assuming herein that the maximum view angle of a screen defining the size thereof in terms of half angle is θmax, the incident angle of incoming light of an image incident on the incident-side diffraction grating 11 ranges between −θmax and +θmax. Furthermore, this exemplary embodiment is focused on, of the diffracted light, positive first-order diffracted light L.sub.+1 and negative first-order diffracted light L.sub.−1 whose diffraction efficiency can be increased”).

Regarding claim 15, Yokoyama teaches the invention of claim 1 as discussed above. Yokoyama further teaches: wherein the waveguide is a first waveguide (light guide bodys 1(B) in Fig. 4), and the device further comprises: 42a second waveguide (light guide bodys 1(G) in Fig. 4) provided on the diffraction grating (grating 12(B) in Fig. 4) and configured to totally internally reflect light output from the diffraction grating (see Fig. 4).

Regarding claim 16, Yokoyama teaches the invention of claim 15 as discussed above. Yokoyama further teaches: wherein the diffraction grating (grating 12(B) in Fig. 4) is provided between the first waveguide (light guide bodys 1(B) in Fig. 4) and the second waveguide (light guide bodys 1(G) in Fig. 4).

Regarding claim 21, Yokoyama teaches: A display (display apparatus 100  in FIG. 9) comprising: 
a visual optical apparatus configured to output a light beam with a given angle of view ([0125]... “light guide optical apparatus 20”); and 
a device configured to expand an exit pupil area of the visual optical apparatus  (Fig. 1... “a luminous flux diameter expanding element”), the device comprising: 
a diffraction grating configured to output a plurality of diffracted light beams of a plurality of diffraction orders by diffracting an incident light beam (incident-side diffraction grating 11 (first incident-side diffraction grating) in Fig. 1); and 
a waveguide provided on the diffraction grating, the waveguide being configured to form an exit pupil based on a first diffracted light beam among the plurality of diffracted light beams output from the diffraction grating (light guide body 1 in Fig. 1) and to form exit pupil orders based on a second diffracted light beam among the plurality of diffracted light beams output from the diffraction grating ([0037]-[0038]... “[0037] As shown in FIG. 1, a luminous flux diameter expanding element 10 of this exemplary embodiment includes one light guide body 1. In the luminous flux diameter expanding element 10, the light guide body 1 corresponds to a “first light guide body” in the embodiment. The light guide body 1 is a parallel flat plate made of a glass or an optical resin whose refractive index is n. A surface 1a (first surface) of the light guide body 1 is provided with an incident-side diffraction grating 11 (first incident-side diffraction grating) and a surface 1b (second surface) thereof that is parallel to and faces the surface 1a is provided with an exit-side diffraction grating 12 (first exit-side diffraction grating). In the incident-side diffraction grating 11, a plurality of gratings 11a that extend in the x-direction perpendicular to the plane of the drawing are spaced equidistantly in the y-directions from each other. In the exit-side diffraction grating 12, a plurality of gratings 12a that extend in the x-direction perpendicular to the plane of the drawing are spaced equidistantly in the y-directions from each other. In the luminous flux diameter expanding element 10 configured as described above, the incident-side diffraction grating 11 and the exit-side diffraction grating 12 are formed in regions that are superposed when viewed in the direction of an optical axis L. Note that the exit-side diffraction grating 12 is larger in area than the incident-side diffraction grating 11 and, more specifically, the region in which the exit-side diffraction grating 12 has been formed is broader in the mutually opposite y-directions than the region in which the incident-side diffraction grating 11 has been formed. Therefore, the luminous flux diameter expanding element 10 is capable of diffracting a beam L10 (first beam) coming in from the in-coming side diffraction grating 11, propagating the diffracted beam in the opposite y-directions within the light guide body 1 and allowing the beam to go out through the exit-side diffraction grating 12. Therefore, the luminous flux diameter expanding element 10 is capable of exit pupil expanding of the image light made of the beam L10 in the y-directions. The exit pupil expanding herein means acquisition of a plurality of outgoing beams that go out at an angle equal to the incident angle of the incoming beam but from positions different from the incident position of the incoming beam, that is, duplications of a beam with a conserved angle”).

Regarding claim 22, Yokoyama teaches the invention of claim 21 as discussed above. Yokoyama further teaches: wherein the display is a near-eye display ([0120]... “A display apparatus 100 shown in FIG. 9 is a head mount display (head-mounted type display apparatus)”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (U.S. 2017/0131552) in view of Qin (U.S. 2020/0117004).
Regarding claim 19, Yokoyama teaches the invention of claim 1 as discussed above. Yokoyama does not explicitly teach: wherein a distance between the exit pupil orders is inversely proportional to a refractive index of the waveguide.
However, Qin teaches “the field of view (FOV) provided by a conventional TIR-based waveguide is inversely proportional to the index of refraction of the material of the waveguide” ([0001]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Yokoyama to incorporate the teaching of Qin to configure a distance between the exit pupil orders to be inversely proportional to a refractive index of the waveguide. The motivation of combining these analogous arts is to provide sufficiently large field of view.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (U.S. 2017/0131552) in view of Dobschal (U.S. 2016/0238844).
Regarding claim 19, Yokoyama teaches the invention of claim 1 as discussed above. Yokoyama does not explicitly teach: wherein the waveguide comprises a curved waveguide.
However, Dobschal teaches: wherein the waveguide comprises a curved waveguide ([0054]... “first and a second light guiding element 3, 4 in the form of a first and second spectacle lens”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Yokoyama to incorporate the teaching of Dobschal to configure the waveguide to comprise a curved waveguide. The motivation of combining these analogous arts is to provide sufficiently large field of view ([0004]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (U.S. 2017/0131552) in view of Wall (U.S. 2017/0235142).
Regarding claim 20, Yokoyama teaches the invention of claim 1 as discussed above. Yokoyama does not explicitly teach: wherein the diffraction grating comprises a Bragg diffraction grating.
However, Wall teaches: wherein the diffraction grating comprises a Bragg diffraction grating ([0026]... “A diffraction grating, instead of being a surface grating, can alternatively be a volume grating, such as a Bragg diffraction grating”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Yokoyama to incorporate the teaching of Wall to configure the diffraction grating to comprises a Bragg diffraction grating. The motivation of combining these analogous arts is to obtain a large reflection bandwidth.

Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A device configured to enlarge an exit pupil area of a visual optical apparatus having all the claimed features of applicant's invention, specifically including “wherein the diffraction grating comprises: a first diffraction region configured to diffract a light beam incident within a range of a first aperture angle or less; and a second diffraction region configured to diffract a light beam incident within a range of greater than the first aperture angle but less than or equal to a second aperture angle, wherein the waveguide further comprises: a first waveguide configured to form an exit pupil order based on a diffracted light beam output from the first diffraction region; and a second waveguide configured to form an exit pupil order based on a diffracted light beam output from the second diffraction region”, as set forth in claim 17. 
Claim 18 is objected to by virtue of its dependency on objected claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622